Citation Nr: 0715054	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  04-41 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for anxiety and depressive 
disorder, which is currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
January 1962.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied a rating in excess of 30 percent 
for anxiety and depressive disorder.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, D.C.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.

A review of the claims file shows that the veteran's VA 
medical records are incomplete.  The most recent VA medical 
records are dated from December 2003 to November 2004 and 
then from February 2005 to September 2005, although the 
records suggest that the veteran has received consistent 
psychiatric treatment from the VA from about every three to 
six months.

In addition, the Board notes that the most recent VA 
examination of the veteran was in January 2004.  At his 
hearing before a Decision Review Officer (DRO) at the RO in 
January 2005, the veteran indicated that his condition had 
worsened since that time.  Therefore, the Board feels that a 
more current examination of the veteran would be useful in 
adjudicating this claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA medical 
records since November 2004.

2.  Schedule the veteran for a VA 
psychiatric examination to determine the 
extent and severity of his service-
connected anxiety and depressive disorder.  
The claims folder must be made available 
to and be reviewed by the examiner in 
conjunction with the examination, and the 
examination report must reflect that the 
claims folder was reviewed.

3.  Following completion of the foregoing, 
review the issues on appeal.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the case 
and afford the applicable period of time 
for response.  Thereafter, the case should 
be returned to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
See 38 C.F.R. § 3.655.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



